DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.
Response to Arguments
3.	Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. 
	Rosenberg discloses claim 1 (filed March 12 2021):
	“A communication device (computer system 420, 410) being part of a proximity-based sharing network (FIG. 4), the communication device comprising a controller  and a radio frequency interface configured to communicate via short-range communication (link 452) and long-range internet or cellular communication (472), wherein the controller is configured to:
	detect that a second communication device (smartphone 100) is in an immediate proximity to the communication device (the computer system 420) using (452) between the communication device and the second communication device;
	in response to detecting that the second communication device is in the immediate proximity to the communication device, automatically establish a connection (430) for sharing content between the communication device and the second communication device ([0010]: “In contactless, or wireless, Smartcard applications information contained on the Smartcard is transferred in one direction.  Information is provided to the Smartcard reader when the Smartcard is placed in close proximity to the Smartcard reader.”), wherein the connection is established between the communication device and the second communication device over long-range internet or cellular communication , and wherein the controller of the communication device is configured to send a connection request to a server (410) for causing the server to establish the connection between the communication device and the second communication device, the server not being the communication device nor the second communication device; and
	share the content between the communication device and the second communication device over long-range internet or cellular communication.  ([0009]: “the POS terminal requests authorization via the back-end processing network that connects to the seller’s financial institution, home office, or bank (if necessary), just like magnetic stripe card.  Upon approval, the Smartcard reader and the smart chip may exchange additional information such as reward points or e-coupons for the next purchase.  This information is then stored on the smart chip for further use, or could be used for the current transaction.”)

    PNG
    media_image1.png
    552
    553
    media_image1.png
    Greyscale

	The Examiner asserts Rosenberg discloses all the features recited in the claims.  Therefore the rejection under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg (US 2004/0235450 A1) stands.
4.	Figure 5B of the application is directed to the claimed invention.

    PNG
    media_image2.png
    607
    675
    media_image2.png
    Greyscale

5.	Claims 1, 4-20, 22-28 are pending.  Claims 27 and 28 are newly added.  Claims 2-3 and 21 have been canceled.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 4-20, 22-26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg (US 2004/0235450 A1).
	Regarding claims 1, 10, 12, 13, 14, 15, 17, 18, 19, 20 and 26, Rosenberg discloses a communication device (900 in figure 9) being part of a proximity-based sharing network, the communication device comprising a controller and a radio frequency interface configured to communicate via short-range (short-range link 452) communication and long-range (long-range 454) internet or cellular communication, wherein the controller is configured to:
	detect that a second communication device is in an immediate proximity to the communication device using short-range communication between the communication device and the second communication device (smartphone 900 detects that a computer system 520 with 525 is in an immediate proximity to the smartphone 900);
	in response to detecting that the second communication device (The POS device 520 contains a contactless relay circuit 525, e.g., a contactless Smartcard reader/writer, that receives and transmits wireless signals) is in the immediate proximity to the communication device, automatically establish a connection for sharing content between the communication device and the second communication device (the POS device sharing information with smartphone 900), wherein the connection is established between the communication device and the second communication device over long-range internet or cellular communication (long-range connection 454), and wherein the controller of the communication device is configured to send a connection request to a server for causing the server to established the connection between the communication device and the second communication device, the server not being the communication device nor the second communication device; and
	share the content between the communication device and the second communication device over long-range internet or cellular communication ([0015]: “a mobile communication device facilitates information transfer.  Typically, a mobile communication device mediates a financial transaction, whereby the mobile communication device authenticates the user prior to providing the user’s information as part of the transaction.  In one aspect, the mobile communication device requests approval of a financial transaction and when the approval is received, the mobile communication device transmits the approval to seller to complete a transaction.”).

    PNG
    media_image3.png
    512
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    567
    582
    media_image4.png
    Greyscale

	Rosenberg teaches ([0167]: “For example, the methods and apparatus described above can be used to transfer money from the user’s account to another party’s account, where the information necessary to conduct the transaction is transferred to the user’s mobile communication device, by placing the user’s mobile communication device in close proximity to the other party’s mobile communication device.  Both the user’s mobile communication device and the other party’s mobile communication device have secure cellular network connection to the financial institution’s servers.  All transactions can be tracked, so if a user provides another party with a balance transfer, the transaction is tracked to show where the funds are transfer to.”)
	([0103]: “The POS device 520 contains a contactless relay circuit 525, e.g., a contactless Smartcard reader/writer that receives and transmits wireless signals in substantially the same frequency as conventional Smartcard systems.  The relay circuit 525 transmits a sales request signal requesting payment...in order to effectively the smartlink capable device 900 and the relay 525 are placed in close proximity.”)
	([0104]: “The smartlink capable device 900 receives the sales request information signal from the relay circuit 525.  The smartlink capable device 900 queries the user whether they are interested in conducting the transaction.  If the user is interested, then the user enters his/her PIN number indicating agreement.”)
	[0105]: “Using the identification of the payee received from the relay circuit 525 as part of the sales request signal, the smartlink capable device 900 contacts the user’s financial institution, and sends a signal requesting funds be transferred to the payee in the amount of the cost of the transaction.”)

	Regarding claim 4, Rosenberg discloses all the limitations of claim 1 and further discloses wherein the connection is maintained for a predetermined time period and then dropped.  ([0074]: “In segment S513, the transaction is identified by the system as being complete and the secure transfer program stops running as a process in the foreground of processes in the mobile communication device 100 and begins running as a background process.  The secure transfer program awaits another signal indicating the start of another transaction.  In other aspect of the invention, the secure transfer program ceases execution.”

	Regarding claim 5, Rosenberg discloses wherein the connection is maintained while the communication device and the second communication device remain in immediate proximity to one another.  ([0103]: “since a contactless smartlink 

	Regarding claim 6, Rosenberg teaches wherein the connection is maintained while the communication device and the second communication device remain in the same proximity-based sharing network.  (see figures 4 and 13).

	Regarding claim 7, Rosenberg teaches wherein the connection is maintained until actively rejected.  ([0015]: “the mobile communication device requests approval of a financial transaction and when the approval is received, the mobile communication device transmits the approval to seller to complete a transaction.”)

	Regarding claim 8, Rosenberg teaches wherein the content to be shared is related to a social media.  ([0105]: “The user has previously established at least one financial institution, and relevant account information, to be used for the transfer of funds.”)

	Regarding claim 9, Rosenberg teaches wherein the connection is a social media connection and wherein the social media connection is a connection identified by a social media identifier.  ([0111]: “The transmitted signal may be, for example, the unique identifying information of the vending machine.”); 
([0118]: “The transmitted signal may be, for example, the unique identifying information of the other person’s financial institution.”)

	Regarding claims 11, Rosenberg teaches wherein the communication device is a smartphone or an internet tablet.  (See figure 11).

	Regarding claim 16, Rosenberg teaches wherein the connection is a connection for the transfer of funds.  ([0105]: “Using the identification of the payee received from the relay circuit 525 as part of the sales request signal, the smartlink 
capable device 900 contacts the user’s financial institution, and sends a signal requesting funds be transferred to the payee in the amount of the cost of the transaction.”)

	Regarding claim 22, Rosenberg teaches wherein the method further comprises automatically executing a financial transfer over the connection for the transfer of funds in connection with establishing the connection for transfer of funds.  (([0105]: “Using the identification of the payee received from the relay circuit 525 as part of the sales request signal, the smartlink capable device 900 contacts the user’s financial 

	Regarding claim 23, Rosenberg teaches wherein the content to be shared is financial transaction data and the connection is a connection for the transferring of funds, wherein the connection is identified by a financial account identifier.  ([0080]: “For example, for a financial transaction, a user may have several different financial accounts that he has stored information in the mobile communication device 110.  Therefore, when making a purchase, he may choose which financial account he would prefer to make his payment with, e.g., American Express or VISA.”)

	Claim 24, Rosenberg teaches wherein the content to be shared is financial transaction data and the connection is a connection for the transferring of funds, wherein the connection is identified by a phone number.  ([0051]: “Initialization occurs a first time that a smartlink module 100 is coupled to the mobile communication 110 and the mobile communication device 110 is subsequently activated.  For example, when the smartlink module 100 is first coupled and the mobile communication device 110 is activated, an initialization program within the processing chip 210 of the smartlink module 100 is activated.  The initialization program provides the processor of the mobile communication device 110 with an application from the smartlink module 100 that generally includes two pieces of information:  the address of the location from which to download information, e.g., a phone number to call a link or server connected to a location, and information on how to access a cellularly connected or internet connected server located at a unique mobile IP address.”

	Regarding claim 25, Rosenberg teaches wherein the connection for the transfer of funds is a connection for an automatic transfer of funds.  ([0129]: “the secure transfer program is automatically activated when the user taps the mobile communication device to the reader.  The secure transfer program will automatically recognize that this is a point of sale transaction and initiate the point of sale sub-application.”)

	Regarding claim 28, Rosenberg discloses the communication device of claim 1, wherein the controller is further configured to:
	determine that the second communication device is no longer in immediate proximity to the communication device; and
	in response to determining that the second communication device is no longer in immediate proximity to the communication device, drop the connection with the second communication device over long-range internet or cellular communication.  ([0116]: “In segment S1010, the transaction is complete and the secure transfer program awaits another signal from a device 410 to indicate commencing another transaction.  Thus, at the completion of the process 1000, the user has purchased an item form a vending machine.”)

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2004/0235450 A1).
	Regarding claim 27 Rosenberg discloses the communication device of claim 1, wherein the controller is further configured to drop the connection with the second communication device over long-range internet or cellular communication after a predetermined time period associated with a calendared event for the predetermined period of time period.  ([0095]: “a user has more securely provided his personal information needed for a financial transaction by only having the information stored in the smartlink module for a short period of time, thereby minimizing the amount of time that a smartcard reader other than the intended reader can access the information stored on the smartlink module.”)
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to configure the controller to drop the connection with the second communication device over long-range internet or cellular communication after a predetermined time period to reduce unauthorized access.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412